Citation Nr: 0111702	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-02 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a seizure disorder.

4.  Entitlement to a total rating based on individual 
unemployability due to a service-connected disability. 

5.  Entitlement to a temporary total disability rating based 
upon hospitalizations in excess of 21 days. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO). 


REMAND

In June 1998, the RO requested (and received) the veteran's 
service personnel records.  The RO has also obtained records 
from private health care providers, VA health care provides, 
and records from the Social Security Administration.  The RO 
has further obtained extensive records from the service 
department pertaining the claimant's accounts of events in 
service.  The Board can not locate, however, any service 
medical records or an indication of why service medical 
records are not available.  There are apparently printouts of 
computer screens that may indicate an effort was made to 
obtain service medical records, however, the Board can not 
determine on this record whether these printouts signify such 
an effort or, if so, what was the result of such an effort.  
The statements of the case of December 1999 and January 2000 
and the supplemental statement of the case of March 2000 and 
June 2000 make no reference to service medical records or to 
any failure to obtain service medical records.  Since the 
issues before the Board include several service connection 
claims, the Board can not proceed until the status of the 
service medical records is clarified.  Moreover, the 
additional issues are contingent upon the outcome of the 
service connection issues.  

The Board further must note that recently enacted 
legislation, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), contains extensive 
provisions modifying the adjudication of all pending claims.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
revises the former § 5107(a) of title 38 United States Code 
to eliminate the requirement that a claimant come forward 
first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

It would appear to the Board that the new legislation goes 
beyond the prior requirements that efforts to obtain the 
service medical records must be early documented, and adds 
requirements for specific findings that, if the records can 
not be obtained, it must be found that it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile. 

With regard to the claim for service connection for PTSD, the 
Board will also take this opportunity to add to the record 
true copies of the following medical evidence:

Frueh, B.C., Smith, D.W., & Baker, S.E.  Compensation seeking 
status and psychometric assessment of combat veterans seeking 
treatment for PTSD.  Journal of Traumatic Stress, Vol. 9, No. 
3, p. 427-439 (1996).  This paper addresses the subjective 
nature of elements of the diagnostic criteria for the post-
traumatic stress disorder diagnosis and the validity of 
clinical interviews and psychological testing.

Pitman, R.K., & Orr, S.P.  Psychophysiologic testing for 
post-traumatic stress disorder: forensic psychiatric 
application.  Bulletin of American Academy of Psychiatry and 
the Law, Vol. 21, No. 1, p. 37-52 (1993).  This paper 
addresses the subjective nature of a post-traumatic stress 
disorder diagnosis, and dependence upon the veracity of the 
subject to support the diagnosis.

Pitman, R.K., Sparr, L.F, Sounders, L.S., & McFarlane, A.C.  
Legal issues in post-traumatic stress disorder.  van der 
Kola, BA, McFarlane, AC, and Weisaeth, L. eds., Traumatic 
Stress: The Effects of Overwhelming Experience on Mind, Body, 
and Society, p. 378 - 396 (Guildford Press, 1996).  This 
paper addresses legal and factual issues in PTSD diagnoses, 
including the subjective nature of a post-traumatic stress 
disorder diagnosis, the dependence upon the veracity of the 
subject to support the diagnosis, the lack of validity scales 
for many psychometric test instruments and the inability of 
even the psychometric testing with the best validity scales 
to detect fabricated PTSD.

Perconte, S.T., & Goreczny, A.J.  Failure to detect 
fabricated posttraumatic stress disorder with the use of the 
MMPI in a clinical population.  American Journal of 
Psychiatry, 147:8, p. 1057-1060 (August 1990).  This paper 
addresses the failure of health care providers to detect 
fabricated posttraumatic stress disorder.

Spar, L.F., & Pankratz, L.D.  Factitious posttraumatic stress 
disorder.  American Journal of Psychiatry, 140, p. 1016-1019 
(August 1983).  This paper addresses the subjective nature of 
a posttraumatic stress disorder diagnosis.

Accordingly, the case is REMANDED for the following 
development:

1. The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization from the veteran, the RO 
should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records which 
have not been previously secured.

3.  The RO should take appropriate action 
to request the veteran's service medical 
records.  If the service medical records 
are obtained, these records should be 
associated with the claims folder.  If 
not, the steps taken to obtain these 
records should be made part of the record 
in the claims folder, and the RO must 
address the provision of the VCAA noted 
in (7) above on page 4.  

4.  The RO should provide the claimant 
and his representative with copies of the 
medical articles concerning PTSD the 
Board has added to the record.

5.  Thereafter, the case should be 
reviewed by the RO in light of the 
additional evidence.  The RO must review 
the claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 are completed. 

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


